Case 2:16-cv-00788-TS-DBP Document 64 Filed 08/14/19 PageID.1695 Page 1 of 7




Brent O. Hatch (5715)
Mark F. James (5295)
Mitchell A. Stephens (11775)
Hatch, James & Dodge, P.C.
10 West Broadway, Suite 400
Salt Lake City, Utah 84101
Telephone: (801) 363-6363
Facsimile: (801) 363-6666
Email: bhatch@hjdlaw.com
       mjames@hjdlaw.com
       mstephens@hjdlaw.com

Attorneys for Defendants Snow Christensen & Martineau, P.C., and
Rodney R. Parker


                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 ALICIA ROHBOCK; RUBY JESSOP;
 SUSAN BROADBENT; GINA ROHBOCK;
 NOLAN BARLOW; JASON BLACK; MAY                 ANSWER AND SEPARATE DEFENSES
 MUSSER; HOLLY BISTLINE;                           OF SNOW CHRISTENSEN &
 LAWRENCE BARLOW; STEVEN                         MARTINEAU, P.C. AND RODNEY R.
 DOCKSTADER; MARVIN COOKE;                     PARKER TO “CORRECTED AMENDED
 HELEN BARLOW; VERGEL BARLOW;                           COMPLAINT”
 CAROLE JESSOP; BRIELL LIBERTAE
 DECKER fka LYNETTE WARNER; AMY                        Civil No. 2:16-cv-00788-TS
 NIELSON; SARAH ALLRED; THOMAS
 JEFFS; AND JANETTA JESSOP,                                   Judge Stewart

               Plaintiffs,

 v.

 WARREN STEED JEFFS; RODNEY R.
 PARKER; SNOW CHRISTENSEN &
 MARTINEAU, P.C.; and John Does I through
 X,
           Defendants.
Case 2:16-cv-00788-TS-DBP Document 64 Filed 08/14/19 PageID.1696 Page 2 of 7




                                PRELIMINARY STATEMENT

       This lawsuit represents the worst in the traditions of the legal system. In the context of a

so-called “Corrected Amended Complaint” (the “Complaint”) that was transparently written to

garner attention from and appeal to the media, and in an obvious attempt to embarrass one of

Utah’s most respected and prominent law firms and prominent lawyers, the named plaintiffs in

this case have set forth a long, rambling dictation of scandalous allegations. The allegations and

claims levied at Snow, Christensen & Martineau and Rodney Parker are false – indeed, blatantly

false. While it is wrong that Snow, Christensen & Martineau and Mr. Parker should be forced to

be involved in such a spectacle, the truth will reveal that the Snow Christensen firm and Mr. Parker

always have acted in accordance with the highest level of professionalism and duty imposed by

the law profession.

                                             ANSWER

       Snow, Christensen & Martineau, P.C. (“SC”) and Rodney R. Parker (“Parker”)

(collectively “SCM”), through their legal counsel, respond to the allegations of the numbered

paragraphs of the Complaint as follows:

                                           First Defense

       The Complaint and/or one or more causes of action set forth therein should be dismissed

to the extent it/they fail to state a claim against either SC or Parker upon which relief may properly

be granted.

                                          Second Defense
       SCM denies or denies for lack of knowledge all allegations of the Complaint (Paragraphs

1–478, including subparagraphs, inclusive), and denies or denies for lack of knowledge all claims

for relief, except SCM otherwise responds as follows to certain allegations contained in the

numbered paragraphs of the Complaint as follows:

                                                  2
Case 2:16-cv-00788-TS-DBP Document 64 Filed 08/14/19 PageID.1697 Page 3 of 7




       Admits the following allegations: Paragraph 3 (only as to those allegations regarding SC’s

place of business, structure, and having associated with other attorneys from time to time in its

representation of certain clients); Paragraph 4 as to those allegations with respect Parker being an

individual licensed to practice law and being a shareholder of SC; Paragraph 5 as to the name and

residency of Warren Jeffs; Paragraph 29 affirmatively allege that the language of the Trust speaks

for itself ; Paragraph 77 admit only the FLDS Church acquired land and constructed buildings on

property located in Texas known as the “Yearning for Zion” Ranch; Paragraph 84 admit only that

for a time SCM was hired to assist with the defense of Officer Holm and affirmatively allege that

the official record in the Holm case speaks for itself; Paragraph 92 admit only that SCM learned

that Warren Jeffs purported to expel some number of men from the FLDS Church; Paragraph 93

admit only that a civil action was brought, affirmatively allege that the record relevant to that

action speaks for itself and deny any and all allegations that are inconsistent with or contrary to

the record of that action, admit that SCM sought to withdraw from the case referenced, and admit

that SCM represented certain FLDS interests (but not Warren Jeffs personally) in certain specific

civil actions for which SCM was officially retained; Paragraph 94 admit only that a civil action

was brought, affirmatively allege that the record relevant to that action speaks for itself and deny

any and all allegations that are inconsistent with or contrary to the record of that action; Paragraph

95 admit only that SCM performed certain limited legal services of specific FLDS Church-related

individuals and/or entities; Paragraph 98 admit only that SCM from time to time represented

certain FLDS Church interests, all in accordance with SCM’s legal and professional duties and

responsibilities; Paragraph 103 admit only that media attention to the FLDS situation was growing

in or around 2005; Paragraph 106 admits as to the first sentence; Paragraph 107 admit that the

Utah Supreme Court issued an opinion, which speaks for itself; Paragraph 114 admit that Jeffs was

found guilty and that on some date he was sentenced to prison, affirmatively allege that SCM did
                                                  3
Case 2:16-cv-00788-TS-DBP Document 64 Filed 08/14/19 PageID.1698 Page 4 of 7




not represent Jeffs in connection with the criminal case relating to Jeffs, and note that later the

Utah Supreme Court reversed and remanded for a new trial; Paragraph 115 admit only that a raid

occurred on the FLDS compound in Texas and deny for lack of knowledge the remaining

allegations; Paragraph 117 admit only that Parker made one of several public statements,

affirmatively allege that the Texas Supreme Court ultimately agreed with the sentiment Parker

expressed, and deny all other allegations of this paragraph; Paragraph 118 admit only that Parker

wrote a letter and affirmatively allege the letter speaks for itself; Paragraph 122 admit only that

an order was entered and deny all allegations inconsistent with or contrary to the order; Paragraph

123 admit only that SCM has represented certain individual persons or entities, as the court records

reflect, and otherwise deny; Paragraph 124 state that the record in the case referenced speaks for

itself and deny any and all allegations of this paragraph that are inconsistent with and contrary to

that record; Paragraph 125 state that the record in the case referenced speaks for itself and deny

any and all allegations of this paragraph that are inconsistent with and contrary to that record;

Paragraph 228 admit that Parker wrote a letter, affirmatively allege the letter speaks for itself, and

deny all other allegations of this paragraph; Paragraph 366 admit that Warren Jeffs succeeded

Rulon Jeffs as the Prophet of the FLDS Church; Paragraphs 408-412 admit Parker represented

Amy Nielson for a specific limited purposed and for a limited period of time and deny any action

or inaction by SCM in any manner that was unlawful, inappropriate or in breach of any duty.

                                           Third Defense

       SCM denies generally and specifically each and every allegation of the Complaint it does

not expressly and specifically admit herein.

                                          Fourth Defense

       SCM asserts the defense of statute of limitations including pursuant to Utah Code sections

78B-2-307 and 78B-2-305, and pursuant to 18 U.S.C. 1595. To the extent that Plaintiffs rely upon
                                                  4
Case 2:16-cv-00788-TS-DBP Document 64 Filed 08/14/19 PageID.1699 Page 5 of 7




any extension of a statute of limitations to try and revive a previously expired claim, such

arguments are unconstitutional under the due process and ex post facto clauses.

                                              Fifth Defense

       SCM asserts the defenses of privilege – conditional, quasi-, attorney-client, judicial

proceeding, and absolute, including legal privilege.

                                              Sixth Defense

       SCM asserts the defenses of waiver, estoppel, and laches.

                                         Seventh Defense

       There was no privity of contract between SCM, on the one hand, and plaintiffs, or any of

them, on the other hand.

                                          Eighth Defense

       Plaintiffs’ claims are barred by their unclean hands and by the doctrine of in pari delicto.

                                          Ninth Defense

       SCM owed no duty to any member of the FLDS Church for whom SCM was not retained

to specifically and individually represent.

                                          Tenth Defense

       SCM, including Parker, did not represent any individual member of the FLDS Church other

than on occasion when SCM was specifically retained to represent an individual member, and then

only when that individual member had been individually named in a lawsuit or other proceeding.

                                         Eleventh Defense

       Some or all of Plaintiffs’ claims are barred by the Constitution of the United States of

America, including the First Amendment thereto, and/or by the Constitution of the State of Utah,

including Article 1, Section 4.



                                                   5
Case 2:16-cv-00788-TS-DBP Document 64 Filed 08/14/19 PageID.1700 Page 6 of 7




                                        Twelfth Defense

       Some or all of Plaintiffs’ claims are barred by the assumption of risk.

                                       Thirteenth Defense

       Plaintiffs’ claims are barred, in whole or in part, based on the failure to mitigate damages.

                                      Fourteenth Defense

       Plaintiffs’ claims are barred, in whole or in part, because of third-party conduct that was

an intervening or superseding cause. As part of this defense, SCM expressly requests that any

alleged fault be apportioned in accordance with the Liability Reform Act including to all of the

individuals identified in the Corrected Amended Complaint (e.g., each plaintiff, John Does I

through X, Warren Jeffs, Jeffs’ “favored cohorts,” the FLDS Church, “FLDS leaders,” the UEP

Trust, “co-counsel,” the “Alta Academy,” Nephi Jeffs, “Officer Holm,” “Ora Bernice Steed,”

“LeRoy Jeffs,” “Virgil Jessop,” “Samuel J. Steed,” “Seth Jeffs,” “Bishop Lyle Jeffs,” “Haven

Barlow,” “Sam Barlow,” the “Colorado City Marshals,” “Fred Jessop,” “Marshal Hyrum

Roundy,” Susie Broadbent’s “51-year-old cousin,” “one of the sons of the first wife of [Susie

Braodbent’s] cousin,” “Richard Rohbock,” “Beagley & Sons Concrete (now known as Phaze

Concrete),” “John Beagley,” “Sonora Sun Construction,” the “Hildale Clinic,” May Musser’s

“older sister,” “James Parley Jessop,” “the fire department in Colorado City, Arizona,” the “Town

of Colorado City,” “Isaiah Frank Barlow,” “Warren Johnson,” “FLDS-controlled law enforcement

officers,” “FLDS controlled home health employees,” “New Era,” Steven Dockstader’s brothers,

“Hildale Health Service Center,” “Ezra Nielsen,” “AllCo,” “Dagrow Truss,” the “FLDS

Storehouse,” and Janetta Jessop’s “father”).




                                                 6
Case 2:16-cv-00788-TS-DBP Document 64 Filed 08/14/19 PageID.1701 Page 7 of 7




                         RESERVATION OF RIGHTS AND CLAIMS

       SCM does not concede the burden of proof as to any claim or as to any of the above defenses

and does not waive the right to have plaintiffs, and each of them, present their prima facie evidence

in support of each of their Causes of Action asserted against SCM. SCM does not waive, and

expressly reserves, the right to amend their Answer to assert other defenses it may discover,

including in the context of this lawsuit.

       WHEREFORE, SC and Parker each request that the Complaint, including all causes of

action asserted therein against SC and/or Parker, be dismissed with prejudice and upon the merits

and that SC and Parker be awarded all costs, expenses, and attorneys’ fees incurred in this matter,

together with such other and further relief as the Court deems appropriate.



       DATED this 14th of August, 2019.


                                              HATCH, JAMES & DODGE

                                       By:    /s/ Mark F. James________
                                              Brent O. Hatch
                                              Mark F. James
                                              Mitchell A. Stephens

                                              Attorneys for Snow, Christensen & Martineau and
                                              Rodney R. Parker




                                                 7
